Name: Commission Regulation (EEC) No 238/87 of 27 January 1987 amending for the third time Regulation (EEC) No 856/86 providing, for the 1986/87 wine year, for the distillation of table wine referred to in Article 15 (1) of Council Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: beverages and sugar
 Date Published: nan

 No L 25/14 Official Journal of the European Communities 28 . 1 . 87 COMMISSION REGULATION (EEC) No 238/87 of 27 January 1987 amending for the third time Regulation (EEC) No 856/86 providing, for the 1986/87 wine year, for the distillation of table wine referred to in Article 15 (1 ) of Council Regulation (EEC) No 337/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Article 15 (9) thereof, Whereas Article 12 of Commission Regulation (EEC) No 856/86 (3), as last amended by Regulation (EEC) No 2975/86 (4), sets time limits for submission of the evidence required for release of the security lodged by the distiller ; whereas these limits have turned out to be too short and should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Article 12 (2) of Regulation (EEC) No 856/86 is amended as follows :  in the first subparagraph the date '1 November 1986' is replaced by '1 January 1987' ;  in the second subparagraph the date '1 February 1987' is replaced by '1 April 1987'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 January 1987. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 367, 31 . 12. 1985, p . 39 . (3) OJ No L 80, 25 . 3 . 1986, p. 27. b) OJ No L 279 , 30 . 9 . 1986, p . 6 .